Citation Nr: 0627768	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  03-06 613	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for hypertension, 
including secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for arteriosclerotic 
heart disease, with coronary artery disease, status-post 
coronary artery bypass graft, including secondary to service-
connected PTSD.  

3.  Entitlement to service connection for a tender and 
painful scar, including secondary to a coronary artery bypass 
graft.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had honorable active service from October 1964 to 
October 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision denied 
the veteran's claims for service connection for hypertension 
and arteriosclerotic heart disease with coronary artery 
disease, status-post coronary artery bypass graft, to include 
as secondary to service-connected PTSD, as well as denied a 
claim for service connection for a tender and painful scar, 
to include as secondary to coronary artery bypass graft.  

In December 2004, the Board issued a decision denying each of 
the veteran's claims.  He appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion, the Court issued an 
Order in January 2006 vacating the Board's decision and 
remanding the case for further development and readjudication 
in compliance with directives specified.


FINDINGS OF FACT

1.  Service connection has been established for PTSD.  

2.  The most persuasive medical evidence does not show that 
hypertension was first manifest during service or within one 
year following the veteran's separation from service, or that 
it is otherwise due to service.  

3.  The most persuasive medical evidence does not show the 
veteran's hypertension is proximately due to or aggravated by 
his service-connected PTSD.  

4.  The most persuasive medical evidence does not show that 
arteriosclerotic heart disease, with coronary artery disease, 
was first manifest during service or within one year 
following the veteran's separation from service, or that it 
is otherwise due to service.  

5.  The most persuasive medical evidence does not show the 
veteran's arteriosclerotic heart disease, with coronary 
artery disease, is proximately due to or aggravated by his 
service-connected PTSD.  

6.  The medical evidence shows the claimed tender and painful 
scar is a residual of the veteran's coronary artery bypass 
surgery, which was performed as treatment for his non-
service-connected arteriosclerotic heart disease.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or aggravated by the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2005); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

2.  Arteriosclerotic heart disease, with coronary artery 
disease, status-post coronary artery bypass graft, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein; arteriosclerotic heart disease 
also is not proximately due to or aggravated by the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2005); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

3.  A tender and painful scar was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of March 2001 and September 2001 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA and private treatment records through September 2001 
have been obtained and he was provided a VA compensation 
examination, including to obtain a medical opinion concerning 
any possible relationship between the claimed disorders and 
his service-connected PTSD - the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA must 
request an examination when necessary to decide a claim).  
See also McLendon v. Nicholson, No. 04-185 (U.S. Vet. App. 
June 5, 2006) (as amended Aug. 7, 2006).  The veteran has not 
identified any additional evidence that needs to be obtained 
before deciding his appeal.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires that VA provide content-complying VCAA 
notice before any initial unfavorable agency of original 
jurisdiction (i.e., RO) decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in June 
2002 - so not until after sending the veteran VCAA letters 
in March and September 2001.  Consequently, the Board finds 
no error in the timing of the VCAA notice as it preceded the 
initial adjudication of the claims.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  



The veteran's claims in this case are for service connection.  
And, admittedly, he was not provided notice of what type of 
information and evidence was needed to substantiate a 
downstream disability rating or effective date if service 
connection is granted.  But this was nonprejudicial.  Since 
the Board is denying his underlying service connection 
claims, the downstream disability rating and effective date 
issues are moot and failure to receive notice of these 
elements inconsequential.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 
3.304.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension or cardiovascular disease becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  



Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The record reflects that a June 2002 rating decision 
established service connection for PTSD.  

The service medical records, including the report of 
examination at the time of the veteran's separation from 
service, are completely unremarkable for any complaints or 
objective clinical findings indicative of hypertension or 
cardiovascular disease or for a diagnosis of hypertension or 
cardiovascular disease.  Examination in September 1967 
revealed the veteran's heart, lungs, chest, and vascular 
system were normal.  His blood pressure was 126/74.  

Private treatment records indicate that, in February 1998, 
the veteran's blood pressure was elevated and that he was 
overweight.  The diagnosis was hypertension.  In March 1998, 
he was seen for complaints of chest pain, and the diagnoses 
were hypertension and rule out coronary heart disease.  

Records from Wake Forest University Hospital show the veteran 
underwent a 
four-vessel coronary artery bypass graft in March 1998.  At 
that time, he was diagnosed with angina, hypertension, and 
atherosclerotic coronary artery disease.  The date of onset 
of his illnesses was listed as unknown upon admission for his 
bypass graft surgery.  A history of tobacco use until 1987 
was noted.  On discharge, the diagnosis was severe coronary 
artery occlusive disease with unstable angina pectoris.  

Private treatment records dated from March 1998 through April 
2001 indicate that the veteran's cardiac risk factors 
included high cholesterol, hypertension, lack of exercise, 
prior remote history of tobacco use, and diet.  A private 
physician wrote in October 2000 that he had strongly 
encouraged the veteran to modify his risk factors and reduce 
his weight.  

A September 2001 VA medical record indicates the veteran 
wanted to be evaluated for PTSD and Agent Orange exposure.  
Upon examination, the assessment was hypertension; coronary 
artery disease, status-post coronary artery bypass graft; 
hyperlipoproteinemia; and obesity.  The veteran was advised 
to reduce his alcohol intake from 6 to 12 beers per week.

In May 2002, the veteran was afforded a VA heart examination.  
According to the examiner's report, the veteran had a history 
of intermittent elevated blood pressure for "many years," 
but he was not treated for his blood pressure until his four-
vessel coronary artery bypass graft in March 1998.  He denied 
having a myocardial infarction prior to that time, but 
reported that he had a 20-pack year history of smoking.  
Objective physical examination revealed he was 5 feet, 7 
inches tall and weighed 217 pounds, with a blood pressure of 
160/80.  The diagnoses were hypertension and asymptomatic 
arteriosclerotic heart disease, with coronary artery disease, 
status-post four-vessel coronary artery bypass graft.  The VA 
examiner concluded that the etiology of the veteran's high 
blood pressure was unknown, but that he had essential 
hypertension.  He also noted that essential hypertension had 
a variety of possible risk factors - including genetics, 
smoking, and being overweight.  He indicated that, "[t]he 
possible risk factors include genetic risk factors, smoking, 
overweight, etc., all of which this patient has."  The 
examiner further concluded that he did not believe the 
veteran's PTSD was the cause of his hypertension or heart 
disease.  The VA physician reviewed the veteran's claims file 
in conjunction with his evaluation of the veteran.  The 
physician's report set forth the veteran's pertinent medical 
history, including, as described above, the presence of 
significant risk factors for developing hypertension and 
heart disease.  



In September 2002, a private cardiologist, K. A. Gatlin, 
M.D., wrote that he had evaluated the veteran on August 9, 
2002.  He noted that the veteran had recently been diagnosed 
as having PTSD, and that he also had a history of 
hypertension and was found to have coronary artery disease 
when he presented with angina about four years previously, 
subsequently undergoing coronary artery bypass surgery.  
Dr. Gatlin stated that the veteran was currently being 
aggressively treated for his cholesterol and hypertension.  
The physician opined that, "I feel that his [PTSD] may be 
affecting his hypertension, which is well noted to be a risk 
factor for coronary artery disease."  The record does not 
indicate that Dr. Gatlin had treated the veteran or that he 
had ever even seen the veteran prior to August 9, 2002.  
More importantly, though, Dr. Gatlin's letter does not 
reflect that he had reviewed any of the veteran's medical 
records or, in fact, that he had based his opinion on more 
than the veteran's medical history - as related by the 
veteran himself.  Cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1995); LeShore v. Brown, 8 Vet. App. 406 (1995).  

Initially, the Board finds that there is no medical nexus 
evidence of record indicating or otherwise suggesting that 
the veteran's hypertension or arteriosclerotic heart disease 
was incurred during or as a result of his military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  His service 
medical records are negative for complaints (e.g., relevant 
symptoms), a diagnosis, or treatment of hypertension or 
arteriosclerotic heart disease.  His service physical 
examination reports, including his separation examination, 
consistently showed normal blood pressure readings and normal 
evaluations of his heart and vascular system.  Also, the 
veteran himself denied experiencing any heart-related 
symptoms, including high blood pressure, during service.  
Further, his hypertension and arteriosclerotic heart disease 
were not manifested or diagnosed within the one-year 
presumptive period following his discharge or even for many 
years thereafter.  Even the recent opinions by VA and private 
physicians do not attribute or even suggest the veteran's 
hypertension and arteriosclerotic heart disease began during 
service or within one year after his separation from service.  
Finally, there is no objective medical evidence of continuity 
of symptomatology during the intervening years after his 
discharge from service until the initial diagnosis, decades 
later.  38 C.F.R. § 3.303(b); See, too, Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

Accordingly, the Board concludes that the criteria for 
service connection for hypertension or arteriosclerotic heart 
disease on the basis of direct service incurrence are not 
met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Board 
also concludes that service connection for hypertension or 
arteriosclerotic heart disease may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's primary contention is that his hypertension and 
heart disease were caused by his PTSD - so "secondary" to 
it.

The Joint Motion noted that, in rejecting Dr. Gatlin's 
opinion, the Board's December 2004 decision stated that Dr. 
Gatlin did not review all of the medical evidence.  
Inexplicably, the Joint Motion then stated that, "the 
parties note that review of the claims file is not necessary 
to determine whether a claimed condition is secondary to a 
service connected disability."  (Joint Motion at 3.)  The 
Joint Motion did not cite to any legal authority for this 
proposition.  However, as stated in the Board's December 2004 
decision, the Court has previously rejected a medical opinion 
as "immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  And while each of those cases involved the 
issue of direct service connection, the more recent case of 
McQueen v. West, 13 Vet. App. 237 (1999), concerned the issue 
of secondary service connection - the primary issue in this 
case.  


The McQueen Court specifically found relevant the fact that 
the cited medical opinions were provided after the examiners 
had reviewed the veteran's claims file.  McQueen at 242.  
Moreover, VA's own regulations state that  

Each disabling condition shown by a 
veteran's service records, or for which 
he seeks a service connection must be 
considered on the basis of the places, 
types and circumstances of his service as 
shown by service records, the official 
history of each organization in which he 
served, his medical records and all 
pertinent medical and lay evidence.  
Determinations as to service connection 
will be based on review of the entire 
evidence of record, with due 
consideration to the policy of the 
Department of Veterans Affairs to 
administer the law under a broad and 
liberal interpretation consistent with 
the facts in each individual case.  
(Emphasis added.)

38 C.F.R. § 3.303(a).  

Clearly, the Board is required to consider all medical 
evidence that is pertinent to all claims for service 
connection.  The cited regulation does not limit the records 
needed to be reviewed by the Board even in esoteric claims 
for "secondary" service connection.  To require less of a 
physician who is requested to provide a crucial medical 
opinion that may, by itself, establish or refute a veteran's 
claim would be prejudicial to the veteran and would 
contravene VA's own regulations and established legal 
precedent.  Admittedly, it is not always required to review 
the service medical records (italics and emphasis added) when 
making a determination on whether the veteran is entitled to 
service connection.  See VAOPGCPREC 20-95 (July 14, 1995).  
But contrary to the Joint Motion, this is not tantamount to 
saying it is unnecessary to review pertinent medical records, 
in general, in the claims file, as, again, they may contain 
important information about the history of the conditions 
at issue - including insofar as known risk factors for 
developing them.  This, for example, may include records of 
evaluation and treatment since service (as opposed to during 
service) because in a claim for "secondary" service 
connection, the claim is not premised on the veteran having 
initially developed the condition at issue during service - 
rather, not until sometime after service as a result of 
another disability deemed related to his military service.

Accordingly, because Dr. Gatlin's opinion does not indicate 
he reviewed any of the veteran's pertinent medical records 
(that is, from either during or since service), prior to 
rendering his opinion, the Board finds that the probative 
weight of the opinion is reduced.

In addition, contrary to the Joint Motion's statement that 
the opinions of both Dr. Gatlin and the VA physician 
"provided relatively equal support for the assertions 
contained within each report" (Joint Motion at 3), the Board 
finds that Dr. Gatlin's opinion, on its face, contains no 
support whatsoever for its bare assertion that the veteran's 
PTSD "may be affecting his hypertension."  Although Dr. 
Gatlin did briefly note that the veteran had been diagnosed 
as having PTSD, that he was being aggressively treated for 
hypertension and elevated cholesterol, and that he had been 
found to have coronary artery disease four years prior, 
subsequently undergoing bypass surgery, Dr. Gatlin provided 
no rationale for his opinion.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  The Court has also held 
that medical evidence attempting to support a claim for 
service connection must discuss generic relationships with a 
degree of certainty such that under the facts of a specific 
case there is at least a plausible causality based on 
objective facts rather than on unsubstantiated lay opinion.  
Here, though, Dr. Gatlin's opinion is not based on any 
objective facts.  Cf. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Therefore, the Board accords Dr. Gatlin's opinion 
even less probative value.  



Lastly, Dr. Gatlin's opinion concerning the purported 
relationship between the veteran's service-connected PTSD and 
his hypertension and heart disease is couched in equivocal 
terms.  He said "I feel that [ the veteran's PTSD] may be 
affecting his hypertension."  (Emphasis added.)  In Obert v. 
Brown, 5 Vet. App. 30 (1993), the Court held that a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a plausible 
claim.  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 
Vet. App. 185 (1999) (by using the term "could," 
without supporting clinical data or other rationale, a 
medical opinion simply is too speculative in order to provide 
the degree of certainty required for medical nexus evidence).  
Use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
But having said that, the Court also has held that where the 
physician is unable to provide a definite causal connection, 
the opinion constitutes what may be characterized as "non-
evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).

"[A]n accurate determination of etiology is not a condition 
precedent to granting service connection; nor is 'definite 
etiology' or 'obvious etiology.'"  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  But, again, a doctor's opinion 
phrased in equivocal terms of "may or may not" is an 
insufficient basis for an award of service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  Accordingly, 
the Board finds that Dr. Gatlin's medical opinion has 
little-to-no probative weight in supporting the veteran's 
claims.



The Board further notes, parenthetically, that Dr. Gatlin's 
opinion, on its face, relates only to secondary service 
connection by way of aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The opinion does not indicate 
that the veteran's PTSD caused his hypertension or heart 
disease, rather only that the PTSD may have affected, i.e., 
aggravated, the hypertension or heart disease.  And while 
this, too, is a viable basis for granting service connection 
under the Allen holding, in light of the fact that the Board 
accords Dr. Gatlin's opinion 
little-to-no probative weight, for the reasons mentioned 
(equivocality, etc.), the opinion still does not constitute 
competent evidence regarding the veteran's claim for 
secondary service connection - even by way of aggravation.

Concerning the May 2002 VA physician's opinion, which is 
against the claim, the Board finds that the examiner did 
provide some rationale for his unfavorable opinion.  While 
readily acknowledging that the etiology of the veteran's 
hypertension was "unknown," he nonetheless pointed out that 
the veteran had several of the known risk factors for 
hypertension - including, most notably, a positive family 
history (i.e., genetics), a prior smoking habit, and being 
overweight.  Consider also that the record shows that even 
private physicians had previously remarked that the veteran's 
history was positive for these cardiac risk factors.  Indeed, 
he was admonished to make some behavioral and other changes 
in his lifestyle to address these concerns.  See, e.g., the 
October 2000 statement from the private physician.  Based on 
this documented history, the VA examiner concluded that he 
did "not feel that the veteran's PTSD [was] the cause of his 
hypertension and/or heart disease."  

So considering this VA opinion in its entire context, the 
Board finds that it provides credible, competent evidence 
regarding the claims for service connection for hypertension 
and arteriosclerotic heart disability as secondary to the 
veteran's PTSD.  The opinion is unfavorable.  As laymen, the 
veteran and his representative do not have the necessary 
training and/or expertise to give a probative opinion 
on whether his hypertension and heart disease were caused, 
including aggravated, by his service-connected PTSD.  So 
their opinions concerning this have no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of credible, competent evidence of a nexus 
between the veteran's service-connected PTSD and his 
hypertension or heart disease, the Board finds that the 
preponderance of the evidence is against his claims for 
secondary service connection for hypertension and 
arteriosclerotic coronary artery disease.  

Further, although there is no medical evidence to the effect 
that the veteran's PTSD did not aggravate his hypertension or 
heart disease, neither is there any competent, credible 
medical evidence supporting his claim either.  As explained, 
service connection requires medical evidence of a nexus 
between a disability and service or a service-connected 
disability.  Here, the Board finds there is no competent, 
credible evidence that the veteran's service-connected PTSD 
aggravated his hypertension or arteriosclerotic heart 
disease.  Moreover, the VA physician who commented 
unfavorably, in comparison to Dr. Gatlin, reviewed the file, 
examined the veteran, and pointed to three specific risk 
factors (genetics, smoking, and being overweight), all of 
which he said the veteran has, as reasons for not relating 
his PTSD to either his hypertension or heart disease.  So the 
medical evidence addressing this dispositive issue is not 
about evenly balanced, for and against the claim; instead, as 
mentioned, the preponderance of the evidence is unfavorable, 
in turn meaning the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Therefore, the Board concludes that the criteria for 
secondary service connection for hypertension and 
arteriosclerotic heart disease, including by way of 
aggravation, are not met.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's third and final claim is for service connection 
for a tender and painful scar.  It is a sternotomy scar from 
his coronary artery bypass surgery in 1998, more than 30 
years after his separation from military service.  Clearly, 
the scar was not incurred in service and is not, itself, due 
in any way to service.  There is no evidence to this effect 
and the veteran does not contend the scar is due to service.  
Consequently, service connection on the basis of direct 
service incurrence must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

The basis of this claim for the surgical scar on the sternum 
is entirely predicated on service connection first being 
established for the arteriosclerotic heart disease, inasmuch 
as the scar is a residual of the coronary artery bypass graft 
to treat the heart disease.  So if service connection is not 
granted for the heart disease, which it was not for the 
reasons and bases discussed earlier in this decision, then 
the supplemental claim for the scar also fails as a 
consequence.  38 C.F.R. § 3.310(a).  The elimination of one 
relationship, as the supposed precipitant, necessarily also 
eliminates all associated residual conditions.  Cf. Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  

The Joint Motion indicated that the December 2004 Board 
decision failed to consider the "benefit-of-the-doubt 
rule," set forth at 38 U.S.C.A. § 5107(b).  (Joint Motion at 
4.)  That statement, however, is misplaced.  Although the 
Board's analysis did not specifically cite to § 5107(b), the 
decision specifically found "that the preponderance of the 
evidence is against the claims for service connection for 
hypertension and arteriosclerotic heart disease, to include 
as secondary to the PTSD."  This was mentioned at the very 
outset of the analysis, on page 10, then the basis for 
concluding this discussed in the ensuing paragraphs.  The 
Board points out that the phrase "the preponderance of the 
evidence is against the claims" is the exact language 
adopted by the Court as being the standard, in which case 
the "benefit-of-the-doubt rule" has no application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-58 (1990); see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, 
the Board's prior December 2004 decision clearly did indeed 
consider the "benefit-of-the-doubt rule," as the Board 
again has in this decision and ultimately reached the same 
conclusion concerning its inapplicability.




ORDER

Service connection for hypertension, including secondary to 
service-connected PTSD, is denied.  

Service connection for arteriosclerotic heart disease, with 
coronary artery disease, status-post coronary artery bypass 
graft, including secondary to service-connected PTSD is 
denied.  

Service connection for a tender and painful scar, including 
secondary to a coronary artery bypass graft, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


